



Exhibit 10.iii.g
THE MOSAIC COMPANY
SUMMARY OF BOARD OF DIRECTOR COMPENSATION
Non-Employee Directors
Effective January 1, 2017, the policy adopted by the Board of Directors (the
“Board”) of The Mosaic Company (“Mosaic”) provides for cash compensation to
non-employee directors as follows:
 
●
 
an annual cash retainer of $160,000 to the Chairman of the Board and $80,000 to
each other director;

 
●
 
an annual cash retainer of $20,000 to the Chairman of the Audit Committee;

 
●
 
an annual cash retainer of $15,000 to the Chairman of the Compensation
Committee; and

 
●
 
an annual cash retainer of $10,000 to each director who serves as Chair of the
Corporate Governance and Nominating Committee or Environmental, Health, Safety
and Sustainable Development Committee.

In addition, the policy adopted by the Board provides for an annual grant of
restricted stock units providing grants of Mosaic common stock, valued at
$240,000 for the Chairman of the Board and $145,000 for each other director.
Mosaic reimburses directors for travel and business expenses incurred in
connection with meeting attendance. Mosaic does not pay meeting fees or provide
any perquisites to our non-employee directors except for reimbursement of travel
expenses when spouses attend Board functions.
Employee Directors
Directors who are employees receive no director fees or other separate
compensation for service on the Board or any committee of the Board for the
period during which they are employees.





